Citation Nr: 1009690	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss has been submitted.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1984 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 Regional Office (RO) in 
Lincoln, Nebraska rating decision, which declined to reopen 
the Veteran's claim for service connection for bilateral 
hearing loss due to the absence of new and material evidence.


FINDINGS OF FACT

1.  An unappealed March 2003 rating decision denied service 
connection for bilateral hearing loss; the Veteran initiated 
an appeal of the rating action and a statement of the case 
was issued in May 2003, however, the Veteran did not perfect 
an appeal with respect to the March 2003 rating decision.  

2.  Evidence received since the March 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied the claim for 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009). 
 
2.  Evidence received since the March 2003 rating decision is 
not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in January 2008 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The January 2008 letter informed the Veteran that his claim 
had been previously denied, and that new and material 
evidence was needed to substantiate the claim to reopen and 
described what would constitute such new and material 
evidence.  The letter also specifically explained the basis 
of the prior denial on the merits, and directed the Veteran 
to submit any new and material evidence relating his 
bilateral hearing loss to military service and medical 
evidence establishing a link between his bilateral hearing 
loss and an injury, disease, or event in military service.  
This letter was fully compliant with the requirements set 
forth in Kent v. Nicholson.  Id.

The January 2008 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board also notes that, until a 
claim is reopened, VA does not have a duty to provide a 
medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(4)(C)(iii) (2009).  

New and Material Evidence 

The Veteran claims he has bilateral hearing loss as a result 
of his military service.  Specifically, the Veteran contends 
that as an aircraft mechanic he experienced acoustic trauma 
and has stated that although hearing protection was available 
it was not mandatory and that the Veteran did not always use 
hearing protection.      
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2009).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).

In a March 2003 rating decision, the RO denied service 
connection for bilateral hearing loss.  The Veteran filed a 
timely notice of disagreement (NOD) and a statement of the 
case was issued in May 2003.  However, the Veteran did not 
file a substantive appeal or otherwise indicate a desire to 
appeal the decision to the Board.  As no correspondence was 
received from the Veteran within the appeal period perfecting 
his appeal with respect to the issue of entitlement to 
service connection for bilateral hearing loss, therefore, the 
March 2003 rating decision is final. 
 
At the time of the March 2003 rating decision, the record 
included service treatment records showing hearing acuity in 
the left ear during the entrance examination in December 1983 
of 20 decibels (db) at 3000 Hertz (Hz) and 40 db at 4000 Hz.  
In a contemporaneous report of medical history, the Veteran 
denied a history of hearing loss.  Periodic audiometric 
testing between August 1983 and January 1985 showed hearing 
acuity between 20 and 25 decibels at 3000 Hz and 40 to 55 db 
at 4000 Hz in the left ear.  In supplemental histories in 
January 1985 and March 1987, the Veteran denied a decreased 
ability to hear.  A service treatment record dated March 5, 
and possibly from 1984, indicated no current ear pain, but 
that at times the Veteran experienced decreased hearing 
ability.  An audiogram during the Veteran's separation 
examination in June 1987 indicated much improved hearing 
acuity at both 3000 and 4000 Hz in the left ear.      

Prior to the March 2003 rating decision, the claims file also 
included a December 2002 VA examination report.  The examiner 
noted review of the Veteran's claims file and specifically 
noted that an audiological evaluation at enlistment showed 
mild hearing loss in the right ear at 6000 Hz and a mild to 
moderate loss in the left ear at 4000 and 6000 Hz.  The 
examiner also noted that the audiological evaluation at 
separation indicated normal bilateral hearing.  At the time 
of examination, the Veteran complained of possible hearing 
loss and reported that he served in the Air Force as an 
aircraft mechanic and that hearing protection was provided, 
but not mandatory, and that the Veteran did not always use 
hearing protection.  After service, the Veteran stated he had 
worked as an auto mechanic and a welder.  Based on the 
foregoing and diagnostic testing, the examiner diagnosed mild 
to severe high frequency sensorineural hearing loss.  The 
examiner noted that the Veteran's records were somewhat 
conflicting, however, the examiner opined that because of the 
presence of decreased hearing acuity at entrance and the 
absence of any hearing loss at separation that it was not 
likely that the Veteran's current bilateral hearing loss was 
related to his military service.

Also of record at the time of the March 2003 rating decision 
was a March 2003 private audiological evaluation that noted 
that the Veteran had a severe hearing impairment.  In 
addition, the Veteran's October 2002 claim noted that his 
hearing loss disability had its onset in April 1982.

Potentially relevant evidence received since the March 2003 
rating decision includes private and VA treatment records.  
Private treatment records include an October 2007 
audiological evaluation with an impression of high frequency 
sensorineural hearing loss, worse in the left ear, and 
recommended bilateral hearing aids.  At that time, the 
Veteran reported "a history of hearing loss, worse left due 
to a motorcycle accident 5 years ago."  The Veteran noted a 
history of noise exposure.  VA records indicate that in 
October 2007 the Veteran received an audiology consult where 
bilateral hearing aids were ordered.  The Veteran received 
the new hearing aids from the VA in November 2007.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id at 284. 
 
As noted above, the Veteran's claim for service connection 
for bilateral hearing loss was denied previously in a March 
2003 rating decision.  At that time, the RO relied on service 
treatment records and the negative December 2002 VA opinion 
in finding that his current hearing loss disability neither 
began during nor was caused by his military service.  

Again, the Veteran claims he has a current diagnosis of 
bilateral hearing loss that was caused by some incident or 
event during military service.  As noted, for evidence to be 
new and material in this matter, it would have to tend to 
link his current diagnosis of bilateral sensorineural hearing 
loss to military service.  The Board finds the evidence 
received since the March 2003 rating decision does not.

As noted, the medical evidence since March 2003 reflects that 
the Veteran has a current diagnosis of bilateral 
sensorineural hearing loss.  However, as noted in the March 
2003 rating decision, the Veteran at that time already had a 
current diagnosis of bilateral sensorineural hearing loss.  

The Board has considered the Veteran's statement that he was 
told at the Creighton University Boys Town Medical Center 
that his hearing loss "was possibly related" to his 
military service.  Initially, the Court has held that a lay 
person's statement about what a physician or medical 
professional told him or her, i.e., "hearsay medical 
evidence," cannot constitute medical evidence, as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  Furthermore, 
the record reflects that the RO requested and obtained 
records from that facility, and they do not reflect any 
finding by a competent health care provider that the 
Veteran's hearing loss disability could  be related to 
service.  Consequently, the Board cannot find the Veteran's 
statements as to what he was told, by themselves, to be new 
and material evidence sufficient to reopen his claim for 
service connection for bilateral hearing loss.

Furthermore, the Board has considered the Veteran's lay 
assertions that his bilateral hearing loss was caused by his 
military service.  In support of this contention, the Veteran 
reports that he experienced acoustic trauma while serving as 
an aircraft mechanic and that he did not consistently wear 
hearing protection while performing his duties.  However, the 
Board notes that the claims file at the time of the March 
2003 denial included the same contention.  Thus, while the 
Veteran is certainly competent to report the date of onset of 
hearing problems, such assertions are essentially cumulative 
of evidence already of record at the time of the last denial, 
and do not raise a reasonable possibility of substantiating 
the claim.

In short, the additional treatment records and lay statements 
of the Veteran fail to relate to an unestablished fact 
necessary to substantiate the claim, or are essentially 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial.  Accordingly, the 
additional evidence received since March 2003 is not new and 
material and the claim may not be reopened.  Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
has not been received and, therefore, the claim is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


